DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status
Acknowledgment is made of the amendment filed on 11/7/2022, which amended claims 1, 11, and 16 and cancelled claims. Claims 1-20 are currently pending.  


Specification
The amended specification received on 11/7/2022 is acknowledged.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Butscher et al. (US PGPub 2014/0028989, Butscher hereinafter).  
Regarding claim 1, Butscher discloses a method, comprising:
generating extreme ultraviolet light from droplets in an extreme ultraviolet light generation chamber by irradiating the droplets with a laser (Figs. 1-3, paras. [0004], [0034], [0053]-[0057], [0073], EUV light source 5 generates EUV light by illuminating tin droplets with light from a laser in the light source of beam shaping system 2); 
directing the extreme ultraviolet light from the extreme ultraviolet light generation chamber to a scanner (Figs. 1-3, paras. [0053]-[0058], the EUV light source 5 in beam generating system 2 directs the EUV radiation to illumination system 3 and projection system 4 of the lithography apparatus 1 to expose a pattern on a mask 11 onto a wafer 12);
outputting a detection light (Figs. 1-3, paras. [0060]-[0068], [0070]-[0073], laser light source 15 generates laser radiation 17 of the illumination of particles P in a light area 18 of an illumination system 3); 
detecting debris particles traveling from the extreme ultraviolet light generation chamber into the scanner based on interaction of the debris particles with the detection light (Figs. 1-3, paras. [0004], [0011], [0030], [0032], [0034], [0043], [0057], [0060]-[0068], [0070]-[0073], the contamination produced by EUV light source 5 is detected in illumination system 3 based on the interaction between the particles P and the laser radiation 17 in variable light areas); and
directing the extreme ultraviolet light to a reticle, by scanner optics, after detecting debris particles (Figs. 1-3, paras. [0004], [0011], [0017]-[0021], [0024]-[0028], [0030], [0032], [0034], [0043], [0055]-[0057], [0060]-[0073], the light areas are variable to monitor the contamination in the illumination system 3 so that a threshold for a degree of contamination is not exceeded during illumination of the photomask 11 by optical elements 9 and 10).
Regarding claim 5, Butscher discloses further comprising counting a number of debris particles that have traveled from the extreme ultraviolet light generation chamber into the scanner (Figs. 1-3, paras. [0004], [0009], [0010], [0034], [0057], [0065]-[0067], [0071]-[0073], the evaluation unit 23 determines the number of particles detected by the camera 16 from the scattered radiation 17a). 
	

Claim 11 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Becker (DE 102017205452, English translation included with previous Office Action and referenced in following rejection).
Regarding claim 11, Becker discloses a method, comprising:
generating extreme ultraviolet light in an extreme ultraviolet light generation chamber (Figs. 1-2, page 4, lines 18-26, a light source 2 generates EUV light in an EUV projection exposure system 1);
detecting debris particles travelling from the extreme ultraviolet light generation chamber by emitting a detection light adjacent to an aperture of the extreme ultraviolet light generation chamber and sensing interaction of the detection light with the debris particles (Figs. 1-2, page 4, lines 18-40, page 5, lines 4-18, light sensors 12, 13 detect particles 11 traveling from the light source 2. The light sensors 12, 13 detect light scattered from the particles illuminated adjacent the intermediate focus 10 at the aperture of the light source 2);
directing, by scanner optics, the extreme ultraviolet light to a reticle after detecting debris particles (Figs. 1-2, page 4, lines 18-40, page 5, lines 4-18, following the detection of particles in the region of intermediate focus 10, the mirror arrangements 7, 8 in illumination optics 3 direct EUV light to reticle 5); and
directing the extreme ultraviolet light reflected from the reticle to a wafer for performing a photolithography process on the wafer (Figs. 1-2, page 4, lines 18-26, the EUV light is reflected by a reticle 5 to a wafer 6 via projection lens 4 to image structures on the reticle 5 onto the wafer 6). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4, 6, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Butscher applied to claim 1 above, and further in view of Chien et al. (US PGPub 2016/0225610, Chien hereinafter).
Regarding claim 2, Butscher does not appear to explicitly describe further comprising outputting the detection light adjacent to an aperture joining the scanner and the extreme ultraviolet light generation chamber
Chien discloses further comprising outputting the detection light adjacent to an aperture joining the scanner and the extreme ultraviolet light generation chamber (Chien, Figs. 2-7, paras. [0031]-[0034], [0038]-[0044], the particle monitor system 316 includes light sources 320 emitting light adjacent the photomask 102, which is adjacent an aperture of the illumination system 312 permitting EUV radiation to illuminate the photomask 102).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included further outputting the detection light adjacent to an aperture joining the scanner and the extreme ultraviolet light generation chamber as taught by Chien in the method as taught by Butscher since including outputting the detection light adjacent to an aperture joining the scanner and the extreme ultraviolet light generation chamber is commonly used to provided increased particle detection at various locations in the lithography apparatus to improve disposition (Chien, para. [0045]). 
Regarding claim 3, Butscher does not appear to explicitly describe detecting debris includes sensing emissions from the debris responsive to the detection light. 
Chien discloses wherein detecting debris includes sensing emissions from the debris responsive to the detection light (Chien, Figs. 2-7, paras. [0018], [0034], [0038]-[0044], [0053]-[0054], the particle monitor system 316 detects the composition of the particle from characteristic reflectivity).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included detecting debris includes sensing emissions from the debris responsive to the detection light as taught by Chien in the method as taught by Butscher since including detecting debris includes sensing emissions from the debris responsive to the detection light is commonly used to determine identification and classification of the particle contamination to determine proper treatment (Chien, paras. [0018], [0034], [0044], [0045]).
Regarding claim 4, Butscher does not appear to explicitly describe wherein detecting debris particles includes sensing an interruption in the detection light with a light sensor.
Chien discloses wherein detecting debris particles includes sensing an interruption in the detection light with a light sensor (Figs. 2-7, paras. [0033]-[0034], [0039]-[0043], [0050], [0053], [0054], the particle monitor system 316 detects interruption in the detection light of the optical sensors 318 from the constructive and destructive interference of the light beam as interrupted by the presence of particles, and the detectors detect the energy loss from particles intercepting the illumination beam). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein detecting debris particles includes sensing an interruption in the detection light with a light sensor as taught by Chien in the method as taught by Butscher since including wherein detecting debris particles includes sensing an interruption in the detection light with a light sensor is commonly used to determine identification and classification of the particle contamination to determine proper treatment (Chien, paras. [0018], [0034], [0044], [0045]).
Regarding claim 6, Butscher does not appear to explicitly describe initiating a debris removal process responsive to detecting debris particles.
Chien discloses further comprising initiating a debris removal process responsive to detecting debris particles (Figs. 2-7, paras. [0017], [0045], the detection of the presence of particles leads to removing particles via cleaning). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included comprising initiating a debris removal process responsive to detecting debris particles as taught by Chien in the method as taught by Butscher since including comprising initiating a debris removal process responsive to detecting debris particles is commonly used to prevent particles from causing defective pattern transfer to the wafer during exposure (Chien, paras. [0016]-[0017]). 
Regarding claim 10, Butscher discloses wherein the droplets include tin (Figs. 1-3, paras. [0003], [0034], [0057], [0073], tin droplets are used to produce EUV radiation), but Butscher does not appear to explicitly describe wherein detecting debris particles includes detecting tin emissions responsive to the detection light. 
Chien discloses wherein the droplets include tin, wherein detecting debris particles includes detecting tin emission responsive to the detection light (Chien, Figs. 2-7, paras. [0018], [0020]-[0021], [0034], [0038]-[0044], [0053]-[0054], the particle monitor system 316 detects the tin particles used to generate the radiation beam by detecting the composition of the particles from a known composition reflectivity).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein detecting debris particles includes detecting tin emissions responsive to the detection light as taught by Chien in the method as taught by Butscher since including wherein detecting debris particles includes detecting tin emissions responsive to the detection light is commonly used to determine accurate identification and classification of the particle contamination to determine proper treatment (Chien, paras. [0018], [0034], [0044], [0045]).


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Butscher as modified by Chien as applied to claim 6 above, and further in view of Chen et al. (US PGPub 2020/0178380, Chen hereinafter). 
Regarding claim 7, Butscher as modified by Chien does not appear to explicitly describe wherein the debris removal process includes flowing a cleaning fluid into the scanner. 
Chen discloses wherein the debris removal process includes flowing a cleaning fluid into the scanner (Fig. 4, paras. [0035]-[0037], [0041], gas is supplied to the apparatus for cleaning the debris). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein the debris removal process includes flowing a cleaning fluid into the scanner as taught by Chen in the method as taught by Butscher as modified by Chien since including wherein the debris removal process includes flowing a cleaning fluid into the scanner is commonly used mitigate contamination of the optical components of the lithography equipment (Chen, paras. [0037]). 

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Butscher as applied to claim 1 above, and further in view of Chen et al. (US PGPub 2020/0178380, Chen hereinafter). 
Regarding claims 8 and 9, Butscher does not appear to explicitly describe further comprising adjusting extreme ultraviolet light generation parameters responsive to detecting debris particles, wherein adjusting extreme ultraviolet light generation parameters includes one or more of: droplet speed; droplet size; laser position; and laser energy. 
Chen discloses further comprising adjusting extreme ultraviolet light generation parameters responsive to detecting debris particles (Figs. 4-6, pars. [0037], [0042]-[0043], [0044], [0048]-[0050], [0052], [0058], the feedback control system adjusts parameters based on the contamination measurement), and wherein adjusting extreme ultraviolet light generation parameters includes one or more of: droplet speed; droplet size; laser position; and laser energy (Figs. 4-6, pars. [0037], [0042]-[0044], [0048]-[0049], [0052], [0058], the feedback control system adjusts the position of the pre-pulse and main pulse laser incident upon the target droplets or adjusts the voltage and current to the laser).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included further comprising adjusting extreme ultraviolet light generation parameters responsive to detecting debris particles, wherein adjusting extreme ultraviolet light generation parameters includes one or more of: droplet speed; droplet size; laser position; and laser energy as taught by Chen in the method as taught by Butscher since including further comprising adjusting extreme ultraviolet light generation parameters responsive to detecting debris particles, wherein adjusting extreme ultraviolet light generation parameters includes one or more of: droplet speed; droplet size; laser position; and laser energy is commonly used to ensure proper effectiveness of irradiating target droplets with a laser to improve EUV radiation source efficiency (Chen, para. [0004]) to improve lithography throughput. 

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Becker applied to claim 11 above, and further in view of Umstadter (US PGPub 2013/0313423).  
Regarding claim 12, Becker does not appear to explicitly describe further comprising altering a trajectory of the debris particle with a cleaning laser. 
Umstadter discloses altering a trajectory of the debris particle with a cleaning laser (Figs. 5, paras. [0062]-[0063], a laser changes the trajectory of the debris). 
It would have been obvious to one of ordinary skill in the before the effective filing date of the claimed invention to have included further comprising altering a trajectory of the debris particle with a cleaning laser as taught by Umstadter in the method as taught by Becker since including further comprising altering a trajectory of the debris particle with a cleaning laser is commonly used to remove particles from a path of EUV light to improve EUV light transmission and EUV radiation source effectiveness (Umstadter, paras. [0006]-[0007]).
Regarding claim 13, Becker does not appear to explicitly describe further comprising altering a trajectory of the debris particles with the detection light. 
Umstadter discloses altering a trajectory of the debris particle with a laser (Figs. 5, paras. [0062]-[0063], a laser changes the trajectory of the debris). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included altering a trajectory of the debris particle with a laser as taught by Umstadter using the detection light in the method as taught by Becker since including altering a trajectory of the debris particles with the detection light is commonly used to remove particles from a path of EUV light to improve EUV light transmission and EUV radiation source effectiveness (Umstadter, paras. [0006]-[0007]) using an efficient system design. 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Becker as applied to claim 11 above, and further in view of Suzuki et al. (US PGPub 2016/0234920, Suzuki hereinafter). 
Regarding claim 14, Becker does not appear to explicitly describe further comprising emitting the detection light from a laser or a light emitting diode. 
Suzuki discloses emitting the detection light from a laser or a light emitting diode (Figs. 2, 3, 5, 13, 24, 25, 43, 49, paras. [0142]-[0149], [0155]-[0161], light source 411a is a laser and is used to illuminate particles to detect their presence).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included emitting the detection light from a laser or a light emitting diode as taught by Suzuki as the detection light source in the method as taught by Becker since including emitting the detection light from a laser or a light emitting diode is commonly used to provide a well-known and controllable light source. 


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Becker as applied to claim 11 above, and further in view of Chien et al. (US PGPub 2016/0225610, Chien hereinafter).
Regarding claim 15, Becker does not appear to explicitly describe wherein sensing interaction of the detection light includes detecting characteristic emissions from the debris particles.
Chien discloses wherein sensing interaction of the detection light includes detecting characteristic emissions from the debris particles (Figs. 2-7, paras. [0018], [0034], [0038]-[0044], [0053]-[0054], the particle monitor system 316 detects the composition of the particle from characteristic reflectivity). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein sensing interaction of the detection light includes detecting characteristic emissions from the debris particles as taught by Chien in the method as taught by Becker since including wherein sensing interaction of the detection light includes detecting characteristic emissions from the debris particles is commonly used to determine identification and classification of the particle contamination to determine proper treatment (Chien, paras. [0018], [0034], [0044], [0045]). 


Allowable Subject Matter
Claims 16-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter.
Regarding claim 16, the prior art of record, either alone or in combination, fails to teach or render obvious the scanner includes: a reticle having a pattern; a detection light source configured to output a detection light adjacent to an aperture; a light sensor configured to detect debris particles from the extreme ultraviolet light generation chamber by detecting interaction of the debris particles with the detection light, the extreme ultraviolet light passing between the detection light source and the light sensor; and optical conditioning devices configured to direct the extreme ultraviolet light passed from the detection light source and the light sensor to the reticle, and direct reflected extreme ultraviolet light from the reticle to a wafer. These limitations in combination with the other limitations of claim 16 render the claim non-obvious over the prior art of record.
The dependent claims are likewise allowable by virtue of their dependency upon an allowable independent claim as stated above.
Chien et al. (US PGPub 2016/0225610, Chien hereinafter) discloses a photolithography system (Fig. 3), comprising: an extreme ultraviolet light generation chamber (Figs. 3-7, paras. [0020]-[0021], [0038], [0044], EUV radiation source 302 generates extreme ultraviolet radiation in vacuum conditions in an illumination system 312 using tin); extreme ultraviolet light generation equipment configured to generate extreme ultraviolet light in the extreme ultraviolet light generation chamber (Figs. 3-7, paras. [0020]-[0021], [0038], [0044], EUV light is generated by radiation source and collected by mirror 304 in an illumination system 312 using tin); a scanner coupled to the extreme ultraviolet light generation chamber and configured to receive the extreme ultraviolet light from the extreme ultraviolet light generation chamber (Figs. 2-7, paras. [0020]-[0024], [0035]-[0036], a substrate is exposed to patterned EUV radiation emitted from the EUV radiation source 302 in lithography system 300); a detection light source configured to output a detection light adjacent to an aperture (Figs. 2-7, paras. [0031]-[0034], [0038]-[0044], the particle monitor system 316 includes light sources 320 emitting light adjacent the photomask 102, which is adjacent an aperture of the illumination system 312 permitting EUV radiation to illuminate the photomask 102. The light sources 320 emit light to detect particles from the EUV source); and a light sensor configured to detect debris particles from the extreme ultraviolet light generation chamber by detecting interaction of the debris particles with the detection light (Figs. 2-7, paras. [0031]-[0034], [0038]-[0044], [0050], the particle monitor system 316 includes light sources 320 and sensors 318 to detect particles from the EUV source (such as Sn particles). The sensors 318 detects particle presence from interaction of the emitted light with the particles). Chien does not describe or render obvious the extreme ultraviolet light passing between the detection light source and the light sensor; and optical conditioning devices configured to direct the extreme ultraviolet light passed from the detection light source and the light sensor to the reticle.
Butscher et al. (US PGPub 2014/0028989, Butscher hereinafter) discloses a detection light source (Figs. 1-3, paras. [0060]-[0068], [0070]-[0073], laser light source 15 generates laser radiation 17 of the illumination of particles P in a light area 18 of an illumination system 3) and a light sensor configured to detect debris particles from the extreme ultraviolet light generation chamber by detecting interaction of the debris particles with the detection light (Figs. 1-3, paras. [0004], [0011], [0030], [0032], [0034], [0043], [0057], [0060]-[0068], [0070]-[0073], the contamination produced by EUV light source 5 is detected in illumination system 3 based on the interaction between the particles P and the laser radiation 17 in variable light areas), but Butscher does not describe or suggest obvious the extreme ultraviolet light passing between the detection light source and the light sensor; and optical conditioning devices configured to direct the extreme ultraviolet light passed from the detection light source and the light sensor to the reticle.
Becker discloses detecting debris particles travelling from the extreme ultraviolet light generation chamber by emitting a detection light adjacent to an aperture of the extreme ultraviolet light generation chamber and sensing interaction of the detection light with the debris particles (Figs. 1-2, page 4, lines 18-40, page 5, lines 4-16, light sensors 12, 13 detect particles 11 traveling from the light source 2. The light sensors 12, 13 detect light scattered from the particles illuminated adjacent the intermediate focus 10 at the aperture of the light source 2), but Becker does not describe or suggest the extreme ultraviolet light passing between the detection light source and the light sensor.
Kraus et al. (US PGPub 2010/0045948) discloses a detection light source (Figs. 1a-c, paras. [0032]-[0034], [0043], laser light source 21 generates laser radiation 22) and a light sensor configured to detect debris particles by detecting interaction of the debris particles with the detection light (Figs. 1a-c, paras. [0032]-[0034], [0043], the detection unit 26 detects contamination), the extreme ultraviolet light passing between the detection light source and the light sensor (Figs. 1a-c, paras. [0043]-[0046], the EUV light 16 passes between light source 21 and detection unit 26), but Kraus does not describe detection light source configured to output a detection light adjacent to an aperture, the light sensor configured to detect debris particles from the extreme ultraviolet light generation chamber by detecting interaction of the debris particles with the detection light, and optical conditioning devices configured to direct the extreme ultraviolet light passed from the detection light source and the light sensor to the reticle.


Response to Arguments
Applicant’s arguments, see page 7, filed 11/7/2022, with respect to the objection to claim 1 have been fully considered and are persuasive in light of the amendment to the claim. The objection to claim 1 has been withdrawn. 
Applicant’s arguments with respect to claims 1-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments, see pages 7-8, filed 11/7/2022, with respect to the 35 U.S.C. 102(a)(1) rejection of claim 16 as being anticipated by Chien have been fully considered and are persuasive in light of the amendments to the claim. The 35 U.S.C. 102(a)(1) rejection of claim 16 as being anticipated by Chien has been withdrawn. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA A. RIDDLE whose telephone number is (571)270-7538. The examiner can normally be reached M-Th 6:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571)272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINA A RIDDLE/           Primary Examiner, Art Unit 2882